Citation Nr: 0808016	
Decision Date: 03/10/08    Archive Date: 03/17/08

DOCKET NO.  04-19 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel




INTRODUCTION

The veteran had active service from October 1962 to October 
1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2003 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).  

In May 2004, the veteran testified before a Decision Review 
Officer at a personal hearing at the RO.  A transcript of the 
hearing is associated with the claims file.  

On his May 2004 substantive appeal, VA Form 9, the veteran 
indicated that he wanted to testify before a Veterans Law 
Judge at a hearing at his local RO.  However, in April 2007, 
the veteran submitted a written statement requesting that his 
claim be sent to the Board for a decision.  Therefore, the 
Board finds the veteran withdrew his request for a Board 
hearing, and his claim is properly before the Board for 
appellate consideration.  



FINDINGS OF FACT

1.  The veteran was not engaged in combat with the enemy 
during his active military service.

2.  The U.S. Army and Joint Services Records Research Center 
has attempted to ascertain, by research of military records, 
whether the veteran's claimed stressor event actually 
occurred, but has reported that it is unable to verify the 
stressor, given its nature; and the veteran has not otherwise 
provided credible supporting evidence that the claimed in-
service stressor actually occurred.




CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1101, 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).


The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed prejudicial.  VA then bears the 
burden of rebutting the presumption, by showing that the 
essential fairness of the adjudication has not been affected 
because, for example, actual knowledge by the claimant cured 
the notice defect, a reasonable person would have understood 
what was needed, or the benefits sought cannot be granted as 
a matter of law.  Sanders v. Nicholson, 487 F.3d 861 (Fed. 
Cir. 2007).

In August 2003 and February 2004, the RO sent the veteran 
letters informing him of the types of evidence needed to 
substantiate his claims and its duty to assist him in 
substantiating his claims under the VCAA.  The VCAA letters 
informed the veteran that VA would assist him in obtaining 
pertinent records held by Federal agencies, including VA and 
the service department.  He was advised of what the evidence 
must show in order to establish entitlement to a claim for 
service connection.  He was also specifically asked to 
provide "any evidence in your possession that pertains to 
your claim."  See 38 C.F.R. § 3.159(b)(1).  Finally, the 
Board notes the RO sent the veteran a letter in March 2006 
informing him of how disability ratings and effective dates 
are assigned.  See Dingess v. Nicholson, supra.  Thus, the 
Board concludes that all required notice has been given to 
the veteran.  

Although the notice letter was not sent before the initial RO 
decision in this matter, the Board finds that this error was 
not prejudicial to the veteran because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing of notice.  As noted, the veteran was 
advised of his opportunities to submit evidence in support of 
his claim.  Subsequently, an April 2004 SOC and March 2007 
SSOC provided him with yet an additional 60 days to submit 
more evidence.  Thus, the Board finds that the purpose behind 
the notice requirement has been satisfied because the veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claims.  For these 
reasons, it is not prejudicial to the veteran for the Board 
to proceed to finally decide this appeal as the timing error 
did not affect the essential fairness of the adjudication.  




Moreover, the claimant has not demonstrated any other error 
in VCAA notice, and therefore the presumption of prejudicial 
error as to such notice does not arise in this case.  See 
Sanders, supra.  

The Board also finds VA has satisfied its duty to assist the 
veteran in the development of the claim.  The RO has obtained 
VA outpatient treatment records dated from November 1969 to 
May 2006, and private medical records dated from 1996 to 
2004.  The veteran was also afforded VA examinations in May 
2003 and November 2005.  In addition, it appears that all 
obtainable evidence identified by the veteran relative to his 
claim has been obtained and associated with the claims file, 
and that neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
It is therefore the Board's conclusion that the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Facts and Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303(a), 
3.304 (2007).  

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD in accordance with 38 C.F.R. § 4.125(a) (2007); (2) 
medical evidence of a causal nexus between current 
symptomatology and a claimed in-service stressor; and 
(3) credible supporting evidence that the claimed in-service 
stressor(s) actually occurred.  38 C.F.R. § 3.304(f) (2007); 
Cohen v. Brown, 10 Vet. App. 128 (1997).  With respect to the 
second element, if the evidence shows that the veteran did 
not serve in combat with enemy forces during service, or if 
there is a determination that the veteran engaged in combat 
but the claimed stressor is not related to such combat, there 
must be independent evidence to corroborate the veteran's 
statement as to the occurrence of the claimed stressor.  
Doran v. Brown, 6 Vet. App. 283, 289 (1994).  The veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  See Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).

The above cited regulation, 38 C.F.R. § 4.125(a), refers to 
the American Psychiatric Associations' Diagnostic and 
Statistical Manual for Mental Disorders, 4th ed. (1994) (DMS-
IV) as the source of criteria for the diagnosis of claimed 
psychiatric disorders.  DSM-IV provides that a valid 
diagnosis of PTSD requires that a person has been exposed to 
a traumatic event in which both of the following were 
present:  (1) the person experienced, witnessed, or was 
confronted with an event or events that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of himself or others, and (2) the person's 
response involved intense fear, helplessness, or horror.  

In this case, the veteran is not claiming, nor does the 
evidence show, that he was engaged in combat with the enemy 
while in service.  Instead, the veteran asserts that he was 
exposed to one particular stressful event during service 
which caused extreme stress and anxiety.  The veteran has 
reported that he was in the tank corps in the Army and was a 
tank driver by specialty.  He states that, in November or 
December 1963, his platoon passed through a small village 
while in transit to a particular locale in Amberg, Germany, 
and there was snow on the country road on which they were 
traveling.  Their speed was about 35 miles per hour and, upon 
reaching a curve in the road, the tank lost traction, skidded 
off the road through a fence, and ran through a house at a 
high rate of speed.  The veteran reports that he was shocked 
and desperately distressed over the incident, considering 
that someone might have possibly been killed inside the 
house.  The veteran reports that he does not know whether 
anyone was actually killed because his commander ordered them 
to proceed without stopping.  He also reports that the tank 
commander later coerced him and other soldiers to remain 
silent, warning them to tell no one, since they would be 
court-martialed and thrown out of the Amy with dishonorable 
discharges if the incident were revealed.  

Review of the record reveals the veteran has been diagnosed 
with PTSD.  See November 2005 VA examination.  The Board 
notes the diagnosis was rendered based upon the veteran's 
report of the in-service tank incident.  Therefore, because 
the veteran did not serve in combat with the enemy, the 
controlling issue in this case is whether there is 
independent, credible supporting evidence to corroborate the 
veteran's statements as to the occurrence of the claimed 
stressors.  See Doran, supra; 38 C.F.R. § 3.304(f).  In this 
context, the Board notes that, although the credible 
supporting evidence need not be service department evidence, 
the veteran's testimony must be consistent with service 
department records regarding any claimed in-service 
stressor(s).  Id.


After careful review of the evidence, the Board finds that 
the veteran has not provided any credible supporting evidence 
corroborating the occurrence of his claimed stressor event.  
With respect to verification by the service department, the 
Board notes the RO attempted to verify the reported in-
service tank incident with the U.S. Army and Joint Services 
Records Research Center (JSRRC).  However, JSRRC responded 
that they were unable to find any record of the incident the 
veteran describes, noting that the killing of civilians, 
whether accidental or in combat, is extremely difficult to 
verify.  JSRRC noted that, in order to research that type of 
incident, an official report would have had to have been 
written and filed, and further noted that an incident not 
reported cannot be verified.  JSRRC also noted that they 
coordinated their research with the U.S. Army Combat 
Readiness Center, and that organization was also unable to 
verify the incident.  

In light of JSRRC's inability to verify the veteran's claimed 
stressors, the veteran was informed that credible supporting 
evidence was needed to establish that the claimed stressor 
actually occurred and that his statement, alone, could not 
verify his reported exposure to a stressor event to support a 
diagnosisof PTSD.  In this regard, the Board notes the 
veteran testified at his August 2004 DRO hearing that the 
only people who knew about the incident were the people in 
and around the tank, and it is hard to know where they are 
now.  The Board has carefully reviewed the veteran's service 
medical and personnel records to determine whether they can 
assist him in showing the reported tank incident actually 
occurred.  Although his records show he was, indeed, a tank 
driver and served in Germany, they do not provide any 
information regarding the reported tank incident.  

In summary, the Board finds that the veteran has reported a 
stressor that the service department, through JSSRC, is 
unable to verify due to the nature of the stressor, and that 
there is no independent, credible evidence of record which 
shows that the stressor actually occurred.  The Board must 
note we are not questioning the veteran's credibility to 
report the incident he has described; however, as noted, his 
testimony alone cannot establish the occurrence of a non-
combat stressor.  See Dizoglio, supra. 

The only evidence of record which indicates that the 
veteran's claimed stressor actually occurred consists of the 
veteran's statements regarding the stressful events.  As a 
result, the Board finds the veteran has not provided credible 
evidence of an in-service stressor upon which a valid 
diagnosis of PTSD may be based and, thus, the veteran's claim 
must be denied.  

Based upon the foregoing, the Board finds that the 
preponderance of the competent and probative evidence is 
against the veteran's claim for service connection for PTSD, 
and the benefit-of-the-doubt doctrine is not for application.  
See Gilbert, supra.


ORDER

Entitlement to service connection for post-traumatic stress 
disorder is denied. 



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


